Citation Nr: 0805013	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-26 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative arthritis, left knee.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative arthritis, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that declined to reopen the 
veteran's previously denied claims of entitlement to service 
connection for degenerative arthritis of the right and left 
knees on the basis that new and material evidence had not 
been received to reopen such claims.  The veteran perfected a 
timely appeal of this determination to the Board.

In December 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

These issues must be remanded for the following reasons.

The veteran's claims of entitlement to service connection for 
right and left knee degenerative arthritis were previously 
denied in a January 2004 rating decision.  Service connection 
for the right knee was denied on the basis that, although the 
veteran had a current diagnosis of right knee degenerative 
arthritis, and although the veteran's service medical records 
indicated repeated injuries of and treatment for the right 
knee, there was no permanent residual or chronic disability 
of the right knee shown that was able to be service 
connected.  Service connection for the left knee was denied 
on the basis that the condition was not shown to be caused by 
or incurred during service, as service medical records did 
not indicate any complaint of or treatment for a left knee 
condition.

The RO sent the veteran a Veterans Claims Assistance Act 
(VCAA) letter in June 2005 stating that the veteran's left 
and right knee degenerative arthritis service connection 
claims had been previously denied because the conditions were 
not found in service, and that, therefore, evidence submitted 
by the veteran must relate to this fact to be new and 
material.  However, this notice letter incorrectly stated the 
basis of the veteran's previous denial for right knee 
degenerative arthritis, as an in-service injury or event 
involving the right knee was conceded by the RO in the 
January 2004 rating decision.  Rather, the basis of the 
January 2004 denial was that, although the record reflected 
in-service injury and treatment, as well as current 
degenerative arthritis of the right knee, the RO did not find 
the in-service injury and treatment to be medically related 
to any current right knee degenerative arthritis.  Thus, the 
RO should send the veteran a second VCAA letter correctly 
stating the bases of the previous denials of both his right 
knee degenerative arthritis claim and his left knee 
degenerative arthritis claim.  See Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006).

Also, at the time of his December 2007 Board hearing, the 
veteran submitted a letter from the Social Security 
Administration (SSA), indicating that the veteran had begun 
to receive SSA disability payments.  The veteran furthermore 
testified that he began to receive SSA disability payments in 
January 2007, due to his degenerative arthritis condition of 
the right and left knees.  SSA records pertaining to the 
veteran's knee conditions have not been associated with the 
claims folder.  Records from the SSA must be obtained, and 
appropriate consideration and weight must be given to them.  
See 38 C.F.R. § 3.159; see also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the instant case must be 
remanded in order to obtain any such outstanding SSA records.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that 
describes the bases of the previous 
denials of the veteran's claims for 
left knee degenerative arthritis and 
right knee degenerative arthritis, as 
well as the evidence necessary to 
substantiate the element or elements of 
service connection found to be 
unsubstantiated in the previous denial.  
Specifically, such notice should inform 
the veteran that: (1) the basis of the 
January 2004 denial of the veteran's 
service connection claim for 
degenerative arthritis, right knee, was 
that, although the record reflected in-
service injury of and treatment for the 
right knee, as well as a current 
condition of degenerative arthritis of 
the right knee, the RO did not find the 
in-service injury and treatment to be 
medically related to the current right 
knee degenerative arthritis; and (2) 
the basis of the denial of the 
veteran's service connection claim for 
degenerative arthritis, left knee, was 
that the condition was not shown to be 
caused by or incurred during service, 
as service medical records did not 
indicate any complaint of or treatment 
for a left knee condition.

2.	Contact SSA for the purpose of 
obtaining any records from that agency 
that pertain to the veteran's claims 
for disability benefits.  Any records 
so obtained should be associated with 
the veteran's VA claims folder.  All 
attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder, and 
the veteran should be accorded the 
opportunity to furnish such records 
directly to VA.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



